Exhibit 10.24

 

AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO.  3 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of January 13, 2020 (the “Effective Date”) by and between
Midland States Bancorp, Inc. (the “Company”), Midland States Bank, an Illinois
banking corporation (the “Bank”) (the Bank and the Company hereinafter
collectively referred to as the “Employer”), and Jeffrey Mefford (“Executive”).

 

RECITALS

 

A.



The Executive has entered into an Employment Agreement with the Company and the
Bank, dated as of December 1, 2010,  including as subsequently amended (the
“Employment Agreement”).

 

B.



The Company’s Compensation Committee has approved changes to the Change of
Control provisions for the Executive.

 

AGREEMENTS

 

1.



The definition of “Severance Payment” in Section 5(j)(ii) is hereby amended to
“for any Termination occurring during a Covered Period, an amount equal to 200%
of Executive’s Base Compensation.”

 

2.



The period for which Employer shall continue to provide health care coverage if
the termination occurs during a Covered Period (subject to the limitations set
forth therein) is hereby amended to “24 months.”

 

In all other respects the Employment Agreement shall remain in full force and
effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

MIDLAND STATES BANCORP, INC. andEXECUTIVE

MIDLAND STATES BANK

 

 

By:  /s/ Jeffrey G. Ludwig                                                   /s/
Jeffrey S. Mefford

Name:Jeffrey G. Ludwig[Signature]

Its:Chief Executive Officer



